Citation Nr: 1508380	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-19 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a Travel board hearing in August 2009.  A transcript of the hearing is of record.

In a January 2010 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for PTSD, but remanded the matter on the merits for additional development.  The Board remanded the claim again in April 2014 for clarification of the development that had taken place pursuant to the earlier remand.  


FINDING OF FACT

The preponderance of the evidence is against finding that a psychiatric disability, to include PTSD, is related or attributable to the Veteran's service, and there is no evidence of psychosis in the first post-service year.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Any defect as to timing of the VCAA notice is cured by the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  This is because the intended purpose of the notice is still served inasmuch as the Veteran is still given opportunity to participate effectively in the adjudication of the claim.

Here, the VCAA duty to notify was satisfied by way of various letters to include a letter sent to the Veteran in January 2007.  The letter addressed all three notice elements as well as the type of information mandated by the Court in Dingess.  Any defect as to timing has been cured by the RO's issuance of an SOC in April 2008.  Id.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, service personnel records, private medical records, VA clinical records, lay statement, and the Veteran's statements to include his hearing testimony.  The Veteran was also afforded VA mental health examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2009 Board hearing, the undersigned Acting VLJ identified and explained the issue on appeal.  As to the duty to suggest the submission of additional evidence, any omission by the Acting VLJ constitutes harmless error, as the Veteran is represented and has otherwise had ample notice of the type of evidence necessary to substantiate the claim as well as sufficient opportunity to submit any additional evidence or seek assistance in obtaining it.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain diseases like psychoses are considered chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection for the chronic conditions listed in 3.309(a), such as psychoses, is available based on continuity of symptomatology.  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PTSD is a neurosis, rather than psychosis, so is not a "chronic disease" according to 38 C.F.R. §§ 3.309(a) and 3.384; therefore, 38 C.F.R. § 3.303(b) does not apply to PTSD, and entitlement to service connection for PTSD may not be alternatively established based on continuity of symptomatology since service.  Walker, supra.  However, service connection for schizoaffective disorder may be established based on continuity of symptomatology.  Id.

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis made pursuant to the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM).  The regulation previously referred to the 4th edition (DSM-IV), but the newer 5th edition (DSM-V) since has been released.  The DSM provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Generally, the occurrence of an event alleged as a "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  
38 C.F.R. § 3.304(f)(2).  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10. 128 (1997); Moreau v. Brown, 9. 389 (1996).  Here, the Veteran was not in combat, and his alleged stressors are not combat-related.

The Veteran also does not allege entitlement to consideration of any of the other pleading-and-proof exceptions- namely, that there was a diagnosis of PTSD during his service (38 C.F.R. § 3.304(f)(1)), that there was fear of hostile military or terrorist activity (of the type contemplated by new subpart (f)(3)), that he was a prisoner of war (POW) (subpart (f)(4)), or that he experienced a personal or sexual assault (military sexual trauma (MST) of the type contemplated by subpart (f)(5)).

The Veteran's DD Form 2014 shows that the Veteran served in the Navy aboard the USS Simon Lake.  He spent almost the entirety of his service at sea.  Other than the National Defense Service Medal, the record contains no awards or decorations, and there is no suggestion in the service records that he had any combat service.

Here, PTSD was not diagnosed in service.  Indeed, the service treatment records reflect no complaints of a psychiatric nature and no diagnoses or findings that would reflect a psychiatric disability.  Furthermore, the Veteran did not serve in combat, was not a POW, does not allege MST, and he has not indicated fear of hostile military or terrorist activity.  Thus, in order for service connection for PTSD to be granted, the PTSD-inducing stressor or stressors would have to be independently verified.  38 C.F.R. § 3.304.  

Since first filing a claim of service connection for PTSD, the Veteran has proposed several potential stressors.  June 2003 private treatment notes indicate that the Veteran reported a traumatic event wherein his older sister was accidentally shot in the head by one the Veteran's brothers and seeing two friends in the Navy burned alive.  In January 2004, the Veteran asserted that he witnessed the death of "[redacted]" who burned to death while in the brig in late 1970 and that he saw one [redacted] hanging by the neck under the ladder/stairs near the mess hall.  He indicated that this event too took place in late 1970.  Both incidents, according to the Veteran, occurred aboard the USS Simon Lake.

In May 2005, during VA treatment, the Veteran said that he witnessed the deaths of two friends and of his sister who was shot by his brother.  

In June 2005, the Veteran alleged another stressor.  He stated that a torpedo fell onto the deck of the USS Simon Lake and that he feared that it would explode, although apparently, it never did.  

In November 2005, the Veteran recounted that his friend [redacted] hung himself from a ladder leading to the mess deck and that he saw him being taken down.  The Veteran asserted that the incident was very upsetting and that it took place in January or February 1971.  Also in November 2005, the Veteran asserted that in January or February of 1971, there was a fire on the ship that killed [redacted] and that the incident put him in fear for his life.  He did not indicate whether he witnessed the event.  

In December 2006, the Veteran reported the following stressors.  The first occurred aboard the USS Simon Lake when a torpedo fell to the deck, which allegedly put the Veteran at fear for his life.  The second stressor entailed the sailor who died of asphyxiation in March 1971, whom the Veteran stated was "just as likely as not" [redacted].  He indicated that it was hard to recall 35-year-old events.

At the August 2009 hearing, the Veteran spoke mostly of an incident unrelated to the previously reported stressors in which he and some friends were attacked by bikers while on liberty in Bremerton and that he was beaten by one of the bikers with chains.  He further testified that on another occasion, while he was not present, someone from his ship murdered a biker in Bremerton.  The Veteran testified that he feared bikers ever since.  At the close of the hearing, he recounted the torpedo incident and noted that an acquaintance was placed in the brig for drinking, which was the last time the Veteran saw him.  He died of asphyxiation due to smoke inhalation while in the brig because fire broke out on the ship.  The Board notes that August 1970 police reports confirm that the Veteran and three other were involved in a fight with a man who was not from the Navy while on liberty in Bremerton, but no chains were mentioned in the police report.  The murder took place several days later, and police reports do not indicate that the Veteran was in any way involved or even present.  

In March 2011, the RO made a formal finding regarding a lack of sufficient information to corroborate the alleged PTSD-inducing stressors.  The RO outlined the procedures followed in an effort to verify the Veteran's stressors.  The RO contacted the Joint Services Records Research Center (JSRRC) in February 2011.  In March 2011, the JSRRC indicated that the command history for the USS Simon Lake was reviewed as were November and December 1970 ships deck logs.  The foregoing did not document a [redacted] as a casualty nor did they document that a sailor was burned resulting in his death.  Further, the JSRRC researched Navy casualty information and was unable to locate a [redacted], assigned to the USS Simon Lake, listed as a casualty.  The JSRRC was also unable to locate a fatality assigned to the USS Simon Lake due to burns during the November -December 1970 time period.

Pursuant to a VA examination in June 2011, the VA examiner diagnosed cocaine dependence, alcohol dependence, and psychotic disorder by history.  The examiner conducted an exhaustive review of the claims file and noted a 2002 diagnosis of psychotic disorder associated with a diagnosis of cocaine dependence.  The examiner reviewed a March 2003 private medical facility discharge report indicating that a third admission for psychiatric treatment and that the Veteran's first psych hospitalization occurred in 1998.  The diagnosis was of cocaine dependence and depression secondary to cocaine use.  A history of trauma was noted.  The trauma consisted of the Veteran's older sister being accidentally shot in the head by a shotgun when she was eight years old and seeing two friends in the Navy being burned alive.  The examiner noted that the Veteran was on disability for chronic paranoid schizophrenia since 1997.  

The examiner stated that an extensive Internet search of fires aboard the USS Simon Lake did not provide any evidence of a fire on board during 1970.  Further, the examiner observed that the service treatment records showed no complaints symptoms or diagnosis of a psychiatric or nervous condition.  The examiner observed that July 2003 substance abuse treatment notes revealed PTSD and depression, although a complete diagnostic evaluation or information about the traumatic events leading to the PTSD diagnosis was not provided.  The examiner noted May 2004 Durham VAMC inpatient records indicating that the Veteran was traumatized by his sister's death although he did not witness the events and a second traumatic event was when two of his friends were burned alive in Vietnam while he watched.  During the hospitalization, he was diagnosed with schizoaffective disorder, PTSD, and polysubstance abuse.  The examiner noted that in May 2005, during VA treatment, the Veteran reported witnessing his sister's death as well as the deaths of [redacted] and [redacted].  The examiner indicated that January 2010 VA clinical records noted that the Veteran was suffering from PTSD due to being attacked by Hell's Angels, seeing comrades burned alive on the ship, and seeing one of them hanging.  

The examiner noted that psychological testing was suggestive of malingering.  The examiner also observed that there were inconsistencies during the interview.  The examiner stated that past records indicated that the deaths of his sister and two Navy friends were the most traumatic events of his life.  During the current interview, he identified several stressors that did not elicit the type of emotional response necessary for a diagnosis of PTSD.  Also, previously he alleged seeing his sister's body.  During the interview, he said that he was living elsewhere when she was killed.  He also stated that he was unclear as to the cause of her death and thought it was a hunting accident, although he said that her body was found on the floor, suggestive of an indoor event.  There were also inconsistencies as to whether he witnessed the deaths of military friends.  On examination, the Veteran stated that [redacted] was in the brig because he had been AWOL and that he neither witnessed the death despite previous reports of witnessing his friend being burned alive nor did he see the body afterwards.  Rather, he heard about what had happened from other sailors.  Also, despite previous assertions of seeing [redacted] hanging from the stairs/ladder by the mess hall, on the interview he indicated that he heard about the incident from other sailors.  He denied seeing the body at all.  As to these two events, the Veteran's emotional response was anger, which was not the type of emotional response consistent with PTSD, which elicited fear and similar emotions.  Thus, according to the examiner, these two events in service, even if they did occur, did not give rise to PTSD in the Veteran.  As to the Torpedo incident, the examiner indicated that such an event was not likely to lead to PTSD and that the Veteran's current symptoms did not seem related to this event.  The fight with the bikers was not an incident that would lead to PTSD, according to the examiner, because there were no serious injuries.  

As stated, during the interview, the Veteran alleged that he thought about the alleged stressors constantly and that his emotional response was anger, which was inconsistent with PTSD, according to the examiner.  Further, the examiner administered psychological testing.  The results were invalid due to apparent malingering.  He endorsed a high frequency of symptoms that were very atypical and inconsistent with a genuine psychiatric disorder.  Also, the Veteran assessed the intensity and severity of his reported symptoms as very high, although did not exhibit symptoms of such intensity during the interview.  

The examiner assessed that the Veteran did not suffer from PTSD, as he did not meet the DSM criteria for a diagnosis.  The diagnosis was of schizoaffective disorder and polysubstance abuse in full remission.  

In a June 2014 addendum, a VA examiner reviewed the file in order to determine whether schizoaffective disorder was, at least as likely as not, related to service.  The examiner opined that it was not.  First, the examiner observed that it did not manifest in service due to the lack of treatment for the disorder in service or for 20 years thereafter.  As well, for the same rationale, she opined that it did not manifest in the first post-service year.  She also opined that the condition was not otherwise related to service because the condition seemed to parallel the Veteran's cocaine abuse.  Namely, when he used cocaine, he had psychotic symptoms that subsided when he was not using the drug.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

The Veteran is not credible.  As outlined above, and as observed in detail by the June 2011 VA examiner, the Veteran has been inconsistent in his recitation of his alleged PTSD-inducing stressors.  He showed clear signs of malingering on psychological testing, and other than the Bremerton incident, absolutely no details consistent with the alleged stressors were uncovered on investigation.  Furthermore, the stressor list grew over the years since the Veteran initially filed his claimed of service connection for PTSD.  For the foregoing reasons and bases, the Board finds that the Veteran lacks credibility in terms of his psychiatric symptomatology and in terms of the alleged events in service.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board, therefore, cannot rely on the Veteran's assertions regarding mental health symptoms or stressors.

A diagnosis of PTSD must be based on confirmed stressors.  The only event in service that is verified is the fight in Bremerton.  The June 2011 VA examiner indicated that this incident was insufficient to cause PTSD and that, in any event, the Veteran's response of anger was not the sort of emotional response typical for PTSD.  As such, and for other reasons, she found that the Veteran did not suffer from PTSD.  In any event, the Board finds that it cannot credit any diagnosis of PTSD based upon the Bremerton incident, as the Veteran did not mention it in several early stressor statements.  The Board infers that had the incident in fact been responsible for adverse symptomatology, the Veteran would have likely enumerated it consistently in stressor statement.

Because there is no diagnosis of PTSD based upon a stressor that actually occurred, the Veteran does not suffer from PTSD.  38 C.F.R. §§ 3.304, 4.125.  A grant of service connection required a present disability.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  Because there is no credible diagnosis of PTSD, the present disability element is lacking, and service connection for PTSD must be denied.  Id., 38 C.F.R. § 3.303; Davidson, supra.

The record contains diagnoses of bipolar disorder and depression.  Because the Board finds the Veteran lacks reliability in terms of symptomatology actually experienced, the Board does not find credible any diagnosis of an acquired psychiatric disorder of record.  Madden, supra.  Thus, due to the lack of competent and credible evidence of a current acquired psychiatric disorder, service connection for an acquired psychiatric disorder other than PTSD is denied.  Brammer, supra; 38 C.F.R. § 3.303; Davidson, supra.

The Veteran appears to have had periods of psychosis.  As the evidence reflects, and as observed by the June 2014 VA examiner, there is no evidence of psychosis in service or in the first post service year or, indeed, for many years thereafter.  As such, service connection for any psychosis cannot be granted based on in-service incurrence, continuity of symptomatology, or presumptively.  38 C.F.R. §§ 3.303(a) and (b), 3.307, 3.309(a).  The June 2014 VA examiner also explained that the Veteran's psychotic symptoms seemed to be tied to cocaine abuse, which was not evident until sometime after service.  She thus concluded that psychosis, was not likely related to service.  There is no competent and credible evidence to the contrary.  Indeed, the Veteran, as a lay person, is not competent to opine regarding the origins of psychotic symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose complex conditions such as cancer); See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  There being no competent and credible evidence to rebut the June 2014 VA examiner's conclusion, there is no way to link any psychosis to service or to the first post-service year, and service connection for a psychotic condition is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In conclusion, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a psychiatric disability to include PTSD is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


